Case 3:21-cv-01339-CAB-BGS Document 20 Filed 08/09/21 PageID.1026 Page 1 of 3



  1   KENNETH A. KUWAYTI (CA SBN 145384)
      KKuwayti@mofo.com
  2   BERKELEY G. FIFE (CA SBN 325293)
      BFife@mofo.com
  3   MORRISON & FOERSTER LLP
  4   755 Page Mill Road
      Palo Alto, California 94304-1018
  5   Telephone: 650.813.5600

  6   JOHN R. LANHAM (CA SBN 289382)
      JLanham@mofo.com
  7   JANET S. KIM (CA SBN 313815)
      JKim@mofo.com
  8   MORRISON & FOERSTER LLP
      12531 High Bluff Drive
  9   San Diego, California 92130-2040
      Telephone: 858.720.5100
 10
 11   Attorneys for Plaintiffs
      MITCHELL REPAIR INFORMATION
 12   COMPANY, LLC and SNAP-ON
      INCORPORATED
 13                      UNITED STATES DISTRICT COURT
 14                    SOUTHERN DISTRICT OF CALIFORNIA
 15
 16    MITCHELL REPAIR INFORMATION            Case No. 3:21-cv-01339-CAB-BGS
       COMPANY, LLC, a Delaware limited
 17    liability company, and SNAP-ON         NOTICE OF WITHDRAWAL OF
       INCORPORATED, a Delaware               EX PARTE MOTION FOR
 18    corporation,                           (1) LEAVE TO TAKE EXPEDITED
                                              DISCOVERY AND (2) EVIDENCE
 19                    Plaintiffs,            PRESERVATION ORDER
 20           v.
                                              Judge: Hon. Bernard G. Skomal
 21    AUTEL. US INC., a New York             Courtroom: Suite 1280
       corporation, and AUTEL
 22    INTELLIGENT TECHNOLOGY
       CORP., LTD., a Chinese corporation,    Jury Trial Demanded
 23
                       Defendants.
 24
 25
 26
 27
 28
                                                         NOTICE OF WITHDRAWAL OF MOTION
                                                          Case No. 3:21-cv-01339-CAB-BGS
      sf-4544086
Case 3:21-cv-01339-CAB-BGS Document 20 Filed 08/09/21 PageID.1027 Page 2 of 3



  1          Plaintiffs Mitchell Repair Information Company, LLC and Snap-on
  2   Incorporated (together, “Plaintiffs”) submit this Notice of Withdrawal of their
  3   Ex Parte Motion for (1) Leave to Take Expedited Discovery and (2) Evidence
  4   Preservation Order (ECF No. 8) (the “Motion”), stating as follows:
  5          1.    Plaintiffs filed a Complaint against Autel. US, Inc. and Autel
  6   Intelligent Technology Corp., Ltd. (together, “Autel”) on July 28, 2021. (ECF
  7   No. 1.)
  8          2.    Plaintiffs filed the Motion on June 28, 2021, along with an Ex Parte
  9   Motion for Temporary Restraining Order and Order to Show Cause Regarding
 10   Preliminary Injunction (ECF No. 6) and an Ex Parte Motion for Entry of Interim
 11   Protective Order. (ECF No. 8.)
 12          3.    Following discussions with counsel for Autel, on August 6, 2021, the
 13   parties filed a Joint Motion and Stipulation Regarding Pending Motions and a
 14   proposed Order. (ECF Nos. 18, 18-1.) The Joint Motion and Stipulation provided
 15   that Plaintiffs would file a notice of withdrawal of the Motion upon entry of the
 16   proposed Order. (ECF No. 18 ¶ 4.)
 17          4.    On August 9, 2021, the Court issued an Order substantially the same
 18   as the parties’ proposed Order. (ECF No. 19.)
 19          5.    In addition to provisions temporarily restraining Autel from engaging
 20   in certain activities, the Court’s Order contains provisions requiring Autel to
 21   preserve devices, documents, metadata, and electronic information; turn over
 22   devices for forensic imaging; and provide expedited discovery responses. (Id. ¶¶ 1,
 23   4, 7(a).)
 24          6.    The Court’s Order provides the relief sought by Plaintiffs in the
 25   Motion.
 26          THEREFORE, in view of the Court’s Order, the parties’ Joint Motion and
 27   Stipulation Regarding Pending Motions, and CivLR 7.1(g), Plaintiffs submit this
 28   Notice of Withdrawal of the Motion.
                                                                 NOTICE OF WITHDRAWAL OF MOTION
                                                1
                                                                  Case No. 3:21-cv-01339-CAB-BGS
      sf-4544086
Case 3:21-cv-01339-CAB-BGS Document 20 Filed 08/09/21 PageID.1028 Page 3 of 3



  1    Dated: August 9, 2021           Respectfully submitted,
  2                                    MORRISON & FOERSTER LLP
  3
  4                                   By: /s/ Kenneth A. Kuwayti
                                            KENNETH A. KUWAYTI
  5                                         KKuwayti@mofo.com
  6
                                          Attorneys for Plaintiffs
  7                                       MITCHELL REPAIR INFORMATION
                                          COMPANY, LLC and SNAP-ON
  8                                       INCORPORATED
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                          NOTICE OF WITHDRAWAL OF MOTION
                                           2
                                                           Case No. 3:21-cv-01339-CAB-BGS
      sf-4544086
